

 
 
 
 
 
 
KRISPY KREME DOUGHNUTS, INC.
 
2000 STOCK INCENTIVE PLAN
 
(AMENDED AS OF JANUARY 31, 2011)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 


              Page TABLE OF CONTENTS ARTICLE 1. ESTABLISHMENT, PURPOSE, AND
DURATION   1       1.1       Establishment of the Plan   1   1.2   Purpose of
the Plan   1   1.3   Duration of the Plan   1 ARTICLE 2. DEFINITIONS   1 ARTICLE
3. ADMINISTRATION   5   3.1   The Committee   5   3.2   Authority of the
Committee   5   3.3   Decisions Binding   5   3.4   Employees in Foreign
Countries   5   3.5   No Option or SAR Repricing Without Shareholder Approval  
5 ARTICLE 4. SHARES SUBJECT TO THE PLAN   6   4.1   Number of Shares   6   4.2  
Other Plan Limits   6   4.3   Nonexclusivity of the Plan   6   4.4   Adjustments
in Authorized Shares   6 ARTICLE 5. ELIGIBILITY AND PARTICIPATION   6 ARTICLE 6.
STOCK OPTIONS   7   6.1   Grant of Options   7   6.2   Agreement   7   6.3  
Option Price   7   6.4   Duration of Options   7   6.5   Exercise of Options   8
  6.6   Payment   8   6.7   Transferability   9   6.8   Shareholder Rights   9
ARTICLE 7. STOCK APPRECIATION RIGHTS   9   7.1   Grants of SARs   9   7.2  
Duration of SARs   10   7.3   Exercise of SAR   10   7.4   Determination of
Payment of Cash and/or Common Stock Upon Exercise of SAR   11   7.5  
Nontransferability   11   7.6   Shareholder Rights   11 ARTICLE 8. RESTRICTED
STOCK; STOCK AWARDS   11   8.1   Grants   11   8.2   Restricted Period; Lapse of
Restrictions   11   8.3   Rights of Holder; Limitations Thereon   12   8.4  
Delivery of Unrestricted Shares   12   8.5   Nonassignability of Restricted
Stock   13   8.6   Payment of Stock Awards   13 ARTICLE 9. PERFORMANCE UNIT
AWARDS   13   9.1   Award   13   9.2   Earning the Award   13   9.3   Payment  
14   9.4   Shareholder Rights   14 ARTICLE 10. BENEFICIARY DESIGNATION   14
ARTICLE 11. DEFERRALS   14 ARTICLE 12. RIGHTS OF PARTICIPANTS   14   12.1  
Employment   14   12.2   Participation   15


-i-
 

--------------------------------------------------------------------------------

 


                      Page ARTICLE 13. CHANGE IN CONTROL   15   13.1  
Definition   15 ARTICLE 14. AMENDMENT, MODIFICATION AND TERMINATION   16   14.1
  Amendment, Modification and Termination   16   14.2   Awards Previously
Granted   16   14.3   Compliance With Code Section 162(m)   16 ARTICLE
15.WITHHOLDING   16   15.1   Tax Withholding   16   15.2   Share Withholding  
17 ARTICLE 16. INDEMNIFICATION   17 ARTICLE 17. SUCCESSORS   17 ARTICLE 18.
LEGAL CONSTRUCTION   17   18.1   Gender and Number   17   18.2   Severability  
17   18.3   Requirements of Law   17   18.4   Regulatory Approvals and Listing  
17   18.5   Securities Law Compliance   18   18.6   Governing Law   18   18.7  
Code Section 409A   18


-ii-
 

--------------------------------------------------------------------------------

 

KRISPY KREME DOUGHNUTS, INC.
 
2000 STOCK INCENTIVE PLAN
 
ARTICLE 1. ESTABLISHMENT, PURPOSE, AND DURATION
 
     1.1 Establishment of the Plan. Krispy Kreme Doughnuts, Inc., a North
Carolina corporation (hereinafter referred to as the “Company”), hereby
establishes a stock option and incentive award plan known as the “Krispy Kreme
Doughnuts, Inc. 2000 Stock Incentive Plan” (the “Plan”), as set forth in this
document. The Plan permits the grant of Incentive Stock Options, Nonqualified
Stock Options, Restricted Stock, Stock Awards, Performance Unit Awards and Stock
Appreciation Rights.
 
     The Plan shall become effective on July 1, 2000 (the “Effective Date”),
having been approved by the Board of Directors on June 6, 2000, and shall remain
in effect as provided in Section 1.3. This Plan reflects all amendments and
stock splits through and including January 31, 2011.
 
     1.2 Purpose of the Plan. The purposes of the Plan are to promote greater
stock ownership in the Company by Employees, Directors, consultants, or other
persons who perform services for the Company and its Parent, Subsidiaries, and
affiliates (the “Participants”); to more closely link the personal interests of
Participants to those of the Company’s shareholders; and to provide flexibility
to the Company in its ability to motivate, attract and retain the services of
Participants upon whose judgment, interest and special effort the successful
conduct of its operation largely depends.
 
     1.3 Duration of the Plan The Plan shall commence on the Effective Date, and
shall remain in effect, subject to the right of the Board of Directors to amend
or terminate the Plan at any time pursuant to Article 14, until the day prior to
the twelfth (12th) anniversary of the Effective Date.
 
ARTICLE 2. DEFINITIONS
 
     Whenever used in the Plan, the following terms shall have the meanings set
forth below:
 

  (a)  
“Agreement” means an agreement entered into by each Participant and the Company,
setting forth the terms and provisions applicable to Awards granted to
Participants under this Plan.
                  (b)  
“Award” means, individually or collectively, a grant under this Plan of
Incentive Stock Options, Nonqualified Stock Options, Restricted Stock, Stock
Awards, Performance Unit Awards or Stock Appreciation Rights.
          (c)  
“Beneficial Owner” or “Beneficial Ownership” shall have the meaning ascribed to
such term in Rule 13d-3 of the General Rules and Regulations under the Exchange
Act.
          (d)  
“Board” or “Board of Directors” means the Board of Directors of the Company.


--------------------------------------------------------------------------------

 


      (e)       “Cause” means: (i) with respect to the Company or any Subsidiary
which employs the Participant or for which the Participant primarily performs
services, the commission by the Participant of an act of fraud, embezzlement,
theft or proven dishonesty, or any other illegal act or practice (whether or not
resulting in criminal prosecution or conviction), or any act or practice which
the Committee shall, in good faith, deem to have resulted in the Participant’s
becoming unbondable under the Company’s or the Subsidiary’s fidelity bond; (ii)
the willful engaging by the Participant in misconduct which is deemed by the
Committee, in good faith, to be materially injurious to the Company or any
Subsidiary, monetarily or otherwise; or (iii) the willful and continued failure
or habitual neglect by the Participant to perform his duties with the Company or
the Subsidiary substantially in accordance with the operating and personnel
policies and procedures of the Company or the Subsidiary generally applicable to
all their employees. For purposes of this Plan, no act or failure to act by the
Participant shall be deemed to be “willful” unless done or omitted to be done by
the Participant not in good faith and without reasonable belief that the
Participant’s action or omission was in the best interest of the Company and/or
the Subsidiary. Notwithstanding the foregoing, if the Participant has entered
into an employment agreement that is binding as of the date of employment
termination, and if such employment agreement defines “Cause,” then the
definition of “Cause” in such agreement shall apply to the Participant in this
Plan. “Cause” under either (i), (ii) or (iii) shall be determined by the
Committee.       (f)   “Code” means the Internal Revenue Code of 1986, as
amended from time to time, or any successor act thereto.       (g)   “Committee”
means (i) the committee appointed by the Board to administer the Plan with
respect to grants of Awards, as specified in Article 3; or (ii) in the absence
of such appointment, the Board itself.       (h)   “Common Stock” means the
common stock of the Company, no par value per share.       (i)   “Company” means
Krispy Kreme Doughnuts, Inc., a North Carolina corporation, or any successor
thereto as provided in Article 17.       (j)   “Corresponding SAR” means an SAR
that is granted in relation to a particular Option and that can be exercised
only upon the surrender to the Company, unexercised, of that portion of the
Option to which the SAR relates.       (k)   “Covered Employee” means a
Participant who would be considered a “covered employee” as defined in the
regulations promulgated under Code Section 162(m), or any successor statute.    
  (l)   “Director” means any individual who is a member of the Board of
Directors of the Company.       (m)   “Disability” shall mean a condition where
the Participant either (i) is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months; or (ii) is, by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than three (3) months, receiving income replacement benefits for a period of not
less than three (3) months under an accident and health plan covering employees
of the Company.


-2-
 

--------------------------------------------------------------------------------

 


  (n)   “Effective Date” shall have the meaning ascribed to such term in Section
1.1.       (o)   “Employee” means any employee of the Company or any Parent,
Subsidiary, or affiliate of the Company. Directors who are not otherwise
employed by the Company or a Parent, Subsidiary or affiliate of the Company are
not considered Employees under this Plan.       (p)   “Exchange Act” means the
Securities Exchange Act of 1934, as amended from time to time, or any successor
act thereto.       (q)   “Fair Market Value” shall be determined as follows:    
      (i)   If, on the relevant date, the Shares are traded on a national or
regional securities exchange or on The Nasdaq National Market System (“Nasdaq”)
and closing sale prices for the Shares are customarily quoted, on the basis of
the closing sale price on the principal securities exchange on which the Shares
may then be traded or, if there is no such sale on the relevant date, then on
the last previous day on which a sale was reported;                   (ii)      
If, on the relevant date, the Shares are not listed on any securities exchange
or traded on Nasdaq, but nevertheless are publicly traded and reported on Nasdaq
without closing sale prices for the Shares being customarily quoted, on the
basis of the mean between the closing bid and asked quotations in such other
over-the-counter market as reported by Nasdaq; but, if there are no bid and
asked quotations in the over-the-counter market as reported by Nasdaq on that
date, then the mean between the closing bid and asked quotations in the
over-the-counter market as reported by Nasdaq on the immediately preceding day
such bid and asked prices were quoted; and           (iii)   If, on the relevant
date, the Shares are not publicly traded as described in (i) or (ii), on the
basis of the good faith determination of the Committee.       (r)   “Incentive
Stock Option” or “ISO” means an option to purchase Shares granted under Article
6 which is designated as an Incentive Stock Option and is intended to meet the
requirements of Code Section 422.       (s)   “Initial Value” means, with
respect to a Corresponding SAR, the Option Price per share of the related
Option, and with respect to an SAR granted independently of an Option, the Fair
Market Value of one share of Common Stock on the date of grant.       (t)  
“Insider” shall mean an Employee who is, on the relevant date, an officer or a
director, or a beneficial owner of ten percent (10%) or more of any class of the
Company’s equity securities that is registered pursuant to Section 12 of the
Exchange Act or any successor provision, all as defined under Section 16 of the
Exchange Act.       (u)   “Nonqualified Stock Option” or “NQSO” means an option
to purchase Shares granted under Article 6, and which is not intended or
otherwise fails to meet the requirements of Code Section 422.


-3-
 

--------------------------------------------------------------------------------

 


      (v)       “Option” means an Incentive Stock Option or a Nonqualified Stock
Option.       (w)   “Option Price” means the price at which a Share may be
purchased by a Participant pursuant to an Option, as determined by the
Committee.       (x)   “Parent” means a “parent corporation,” whether now or
hereafter existing as defined in Code Section 424(e).       (y)   “Participant”
means an Employee, Director, consultant or other person who performs services
for the Company or a Parent, Subsidiary, or affiliate of the Company, who has
been granted an Award under the Plan which is outstanding.       (z)  
“Performance Unit Award” means an Award, which, in accordance with the terms of
Article 9 and the other provisions of the Plan and subject to an Agreement, will
entitle the Participant, or his estate or beneficiary in the event of the
Participant’s death, to receive cash, Common Stock or a combination thereof.    
  (aa)   “Person” shall have the meaning ascribed to such term in Section
3(a)(9) of the Exchange Act and used in Sections 13(d) and 14(d) thereof,
including a “group” as defined in Section 13(d) thereof.       (bb)   “Plan”
means this Krispy Kreme Doughnuts, Inc. 2000 Stock Incentive Plan, including any
amendments thereto.       (cc)   “Restricted Stock” means an Award of Common
Stock (or the right to receive a share of Common Stock in the future, i.e., a
restricted stock unit) granted in accordance with the terms of Article 8 and the
other provisions of the Plan, and which is nontransferable and subject to a
substantial risk of forfeiture. Shares of Common Stock shall cease to be
Restricted Stock when, in accordance with the terms hereof and the applicable
Agreement, they become transferable and free of substantial risk of forfeiture.
      (dd)   “Retirement” shall mean, unless an Agreement provides otherwise,
retiring from employment with the Company or any Subsidiary on or after
attaining age sixty five (65), or pursuant to a policy or agreement approved by
the Board.       (ee)   “SAR” means a stock appreciation right that entitles the
holder to receive, with respect to each share of Common Stock encompassed by the
exercise of such SAR, the amount determined by the Committee and specified in an
Agreement. In the absence of such specification, the holder shall be entitled to
receive in cash, with respect to each share of Common Stock encompassed by the
exercise of such SAR, the excess of the Fair Market Value on the date of
exercise over the Initial Value. References to “SARs” include both Corresponding
SARs and SARs granted independently of Options, unless the context requires
otherwise.       (ff)   “Shares” means the shares of Common Stock of the Company
(including any new, additional or different stock or securities resulting from
the changes described in Section 4.3).


-4-
 

--------------------------------------------------------------------------------

 


      (gg)       “Stock Award” means a grant of Shares under Article 8 that is
not generally subject to restrictions and pursuant to which a certificate for
the Shares is transferred to the Employee.       (hh)   “Subsidiary” means (i)
in the case of an ISO, any company during any period in which it is a
“subsidiary corporation” (as that term is defined in Code Section 424(f)), and
(ii) in the case of all other Awards, in addition to a “subsidiary corporation”
as defined above, a partnership, limited liability company, joint venture or
other entity in which the Company controls fifty percent (50%) or more of the
voting power or equity interests.


ARTICLE 3. ADMINISTRATION
 
     3.1 The Committee. The Plan shall be administered by the Compensation
Committee of the Board (or a subcommittee thereof), or by any other committee or
subcommittee appointed by the Board that is granted authority to administer the
Plan. The members of the Committee shall be appointed from time to time by, and
shall serve at the discretion of, the Board of Directors. In the absence of any
such appointment, the Plan shall be administered by the Board.
 
     3.2 Authority of the Committee. Subject to the provisions of the Plan, the
Committee shall have full power to select the Participants who shall participate
in the Plan (who may change from year to year); determine the size and types of
Awards; determine the terms and conditions of Awards in a manner consistent with
the Plan (including conditions on the exercisability of all or a part of an
Option or SAR, restrictions on transferability, vesting provisions on Restricted
Stock or Performance Unit Awards and the duration of the Awards); construe and
interpret the Plan and any agreement or instrument entered into under the Plan;
establish, amend or waive rules and regulations for the Plan’s administration;
and (subject to the provisions of Article 14) amend the terms and conditions of
any outstanding Award to the extent such terms and conditions are within the
discretion of the Committee as provided in the Plan, including accelerating the
time any Option or SAR may be exercised and establishing different terms and
conditions relating to the effect of the termination of employment or other
services to the Company. Further, the Committee shall make all other
determinations which may be necessary or advisable in the Committee’s opinion
for the administration of the Plan. All expenses of administering this Plan
shall be borne by the Company.
 
     3.3 Decisions Binding. All determinations and decisions made by the
Committee pursuant to the provisions of the Plan and all related orders and
resolutions of the Board shall be final, conclusive and binding on all Persons,
including the Company, the shareholders, Participants and their estates and
beneficiaries.
 
     3.4 Employees in Foreign Countries. The Committee shall have the authority
to adopt such modifications, procedures, appendices and subplans as may be
necessary or desirable to comply with provisions of the laws of foreign
countries in which the Company or any Subsidiary may operate to assure the
viability of the benefits from Awards granted to Employees employed in such
countries and to meet the objectives of the Plan.
 
     3.5 No Option or SAR Repricing Without Shareholder Approval. Except as
provided in Section 4.4 hereof relating to certain antidilution adjustments,
unless the approval of shareholders of the Company is obtained, (i) Options and
SARs issued under the Plan shall not be amended to lower their exercise price,
(ii) Options and SARs issued under the Plan will not be exchanged for cash at a
time when the Option or SAR has an Option Price or SAR exercise price, as the
case may be, less than the Fair Market Value of the Common Stock or for other
Options or SARs with lower exercise prices, and (iii) no other action shall be
taken with respect to Options or SARs that would be treated as a repricing under
the rules of the principal stock exchange on which the Shares are listed.
 
-5-
 

--------------------------------------------------------------------------------

 

ARTICLE 4. SHARES SUBJECT TO THE PLAN
 
     4.1 Number of Shares. Subject to adjustments under Section 4.4 below, the
maximum number of Shares that may be delivered to participants and their
beneficiaries under the Plan shall be equal to the sum of (i) 12,500,000; (ii)
any Shares available for future awards under the Company’s 1998 Stock Option
Plan as of the effective date of this Plan; and (iii) any Shares that are
represented by awards granted under any prior plan of the Company, which are
forfeited, expire or are canceled without the delivery of Shares or which result
in the forfeiture of Shares back to the Company. In addition, any Shares
delivered under the Plan or any prior plan of the Company which are forfeited
back to the Company because of the failure to meet an award contingency or
condition shall again be available for delivery pursuant to new awards granted
under the Plan. Any Shares covered by an award (or portion of an award) granted
under the Plan or any prior plan of the Company, which is forfeited or canceled,
expires or is settled in cash, including the settlement of tax withholding
obligations using Shares, shall be deemed not to have been delivered for
purposes of determining the maximum number of Shares available for delivery
under the Plan. Likewise, if any stock option is exercised by tendering Shares,
either actually or by attestation, to the Company as full or partial payment for
such exercise under this Plan or any prior plan of the Company, only the number
of Shares issued net of the Shares tendered shall be deemed delivered for
purposes of determining the maximum number of Shares available for delivery
under the Plan. Further, Shares issued under the Plan through the settlement,
assumption or substitution of outstanding awards or obligations to grant future
awards as a condition of or in connection with the Company acquiring another
entity shall not reduce the maximum number of Shares available for delivery
under the Plan.
 
     4.2 Other Plan Limits. Subject to adjustment under Section 4.4, the maximum
number of Shares that may be issued in connection with ISOs shall be 3,000,000.
 
     4.3 Nonexclusivity of the Plan. This Plan shall not be construed as
creating any limitation on the power of the Board to adopt such other incentive
arrangements as it may deem desirable, including, without limitation, the
granting of options and other awards otherwise than under the Plan, and such
arrangements may be either applicable generally or only in specific cases.
 
     4.4 Adjustments in Authorized Shares. In the event of (i) any change in
corporate capitalization, such as a stock split, reverse stock split, or stock
dividend; (ii) any corporate transaction to which Code Section 424(a) applies,
or (iii) such other event which in the judgment of the Committee necessitates an
adjustment, such adjustment shall be made in the maximum number and kind of
Shares which may be delivered under the Plan as set forth in Section 4.1 above,
and in the number and kind of and/or price of Shares subject to outstanding
Awards granted under the Plan or prior plan, to prevent dilution or enlargement
of rights; provided, however, that the number of Shares subject to any Award
shall always be a whole number and the Committee shall make such adjustments as
are necessary to insure Awards of whole Shares. Except as expressly provided
herein, the issuance by the Company of Shares of stock of any class, or
securities convertible into Shares of stock of any class, shall not affect, and
no adjustment by reason thereof shall be made with respect to, the number or
price of Shares subject to an outstanding Award.
 
ARTICLE 5. ELIGIBILITY AND PARTICIPATION
 
     Any Director or Employee, or any independent contractor, adviser or
consultant to the Company or a Parent, Subsidiary, or affiliate of the Company
shall be eligible to receive an Award under the Plan. In determining the
individuals to whom such an Award shall be granted and the number of Shares
which may be granted pursuant to that Award, the Committee shall take into
account the duties of the respective individual, his or her present and
potential contributions to the success of the Company or a Parent, Subsidiary,
or affiliate of the Company, and such other factors as the Committee shall deem
relevant in connection with accomplishing the purpose of the Plan.
 
-6-
 

--------------------------------------------------------------------------------

 

ARTICLE 6. STOCK OPTIONS
 
     6.1 Grant of Options. Subject to the terms and provisions of the Plan,
Options may be granted to Participants at any time and from time to time as
shall be determined by the Committee. The Committee shall have sole discretion
in determining the number of Shares subject to Options granted to each
Participant. An Option may be granted with or without a Corresponding SAR. No
Participant may be granted ISOs (under the Plan and all other incentive stock
option plans of the Company and any Parent or Subsidiary) which are first
exercisable in any calendar year for Common Stock having an aggregate Fair
Market Value (determined as of the date an Option is granted) that exceeds One
Hundred Thousand Dollars ($100,000). The preceding annual limit shall not apply
to NQSOs. The Committee may grant a Participant ISOs, NQSOs or a combination
thereof, and may vary such Awards among Participants. Subject to adjustments
under the principles set forth in Section 4.4 above, the maximum number of
Shares subject to Options which can be granted under the Plan during any
calendar year to any individual is 1,000,000 Shares; provided, however, that to
the extent that the maximum number of Shares is not granted to a Participant in
a calendar year, such amount may be carried over into subsequent years.
 
     6.2 Agreement. Each Option grant shall be evidenced by an Agreement that
shall specify the Option Price, the duration of the Option, the number of Shares
to which the Option pertains and such other provisions as the Committee shall
determine. The Option Agreement shall further specify whether the Award is
intended to be an ISO or an NQSO. Any portion of an Option that is not
designated as an ISO or otherwise fails or is not qualified as an ISO (even if
designated as an ISO) shall be a NQSO. If the Option is granted in connection
with a Corresponding SAR, the Agreement shall also specify the terms that apply
to the exercise of the Option and Corresponding SAR. The Committee may provide
in the Option Agreement for transfer restrictions, repurchase rights, vesting
requirements and other limitations on the Shares to be issued pursuant to the
exercise of an Option.
 
     6.3 Option Price. The Option Price shall not be less than one hundred
percent (100%) of the Fair Market Value of a Share on the date the Option is
granted. In no event, however, shall any Participant who owns (within the
meaning of Code Section 424(d)) stock of the Company possessing more than ten
percent (10%) of the total combined voting power of all classes of stock of the
Company be eligible to receive an ISO at an Option Price less than one hundred
ten percent (110%) of the Fair Market Value of a Share on the date the ISO is
granted. The Committee is authorized to issue Options, whether ISOs or NQSOs, at
an Option Price in excess of the Fair Market Value on the date the Option is
granted (the so-called “Premium Price” Option) to encourage superior
performance.
 
     6.4 Duration of Options. Each Option shall expire at such time as the
Committee shall determine at the time of grant; provided, however, that no
Option shall be exercisable later than the tenth (10th) anniversary date of its
grant; provided, further, however, that any ISO granted to any Participant who
at such time owns (within the meaning of Code Section 424(d)) stock of the
Company possessing more than ten percent (10%) of the total combined voting
power of all classes of stock of the Company, shall not be exercisable later
than the fifth (5th) anniversary date of its grant.
 
-7-
 

--------------------------------------------------------------------------------

 

     6.5 Exercise of Options.
 

      (a)       General. Options granted under the Plan shall be exercisable at
such times and be subject to such restrictions and conditions as the Committee
shall in each instance approve, including conditions related to the employment
of or provision of services by the Participant with the Company or any Parent,
Subsidiary or other entity, which need not be the same for each grant or for
each Participant. Each Option shall be exercisable for such number of Shares and
at such time or times, including periodic installments, as may be determined by
the Committee at the time of the grant, subject to the provisions of Section
6.5(b) herein. Except as otherwise provided in the Agreement and Article 13, the
right to purchase Shares that are exercisable in periodic installments shall be
cumulative so that when the right to purchase any Shares has accrued, such
Shares or any part thereof may be purchased at any time thereafter until the
expiration or termination of the Option. The exercise or partial exercise of
either an Option or its Corresponding SAR shall result in the termination of the
other to the extent of the number of Shares with respect to which the Option or
Corresponding SAR is exercised.       (b)   Vesting Restrictions.
Notwithstanding the provisions of Section 6.5(a), Options granted to an Employee
under the Plan shall be subject to a minimum vesting period of three years
(which may include installment vesting within such three-year period) or one
year if the vesting is based on performance criteria other than continued
service; provided, however, that (i) the Committee may provide for acceleration
of vesting of all or a portion of an Option in the event of a Participant’s
death, Disability, or Retirement, or upon the occurrence of a Change in Control
of the Company; and (ii) the Committee may provide for the grant of an Option
without a minimum vesting period or may accelerate the vesting of all or a
portion of an Option for any reason, but only with respect to Awards for no more
than an aggregate of ten percent (10%) of the total number of Shares authorized
for issuance under the Plan pursuant to Section 4.1 herein (and including in the
calculation of whether such ten percent (10%) threshold has been met any Awards
granted to Employees without minimum vesting periods pursuant to subpart (iii)
of Section 7.3(b) or subpart (iii) of Section 8.2(b) herein), upon such terms
and conditions as the Committee shall determine, including, but not limited to,
Options that are substituted for other equity awards in connection with mergers,
consolidations or other similar transactions, Options that are granted as an
inducement to be employed by the Company, a Subsidiary or an affiliate or to
replace forfeited awards from a former employer, or Options that are granted in
exchange for foregone cash compensation.

 
     6.6 Payment. Options shall be exercised by the delivery of a written notice
of exercise to the Company, setting forth the number of Shares with respect to
which the Option is to be exercised, accompanied by full payment for the Shares.
The Option Price upon exercise of any Option shall be payable to the Company in
full, either: (a) in cash, (b) in cash equivalent approved by the Committee, (c)
if approved by the Committee, by tendering previously acquired Shares (or
delivering a certification of ownership of such Shares) having an aggregate Fair
Market Value at the time of exercise equal to the total Option Price (provided
that the Shares which are tendered and which were acquired directly from the
Company must have been held by the Participant for a period of at least six
months unless otherwise provided by the Committee), or (d) if approved by the
Committee, by a combination of (a), (b) and (c). The Committee also may allow
cashless exercises as permitted under Federal Reserve Board’s Regulation T,
subject to applicable securities law restrictions, or by any other means which
the Committee determines to be consistent with the Plan’s purpose and applicable
law. The Company may, in its discretion (and subject to any restrictions imposed
by the Sarbanes-Oxley Act of 2002 or other applicable laws), make a loan to the
Participant for purposes of permitting the Participant to exercise an Option and
to pay any withholding taxes in connection with the exercise of the Option. Such
loan shall be on such terms and conditions as may be determined by the Company.
As soon as practicable after receipt of a written notification of exercise and
full payment, the Company shall deliver to the Participant, in the Participant’s
name, Share certificates in an appropriate amount based upon the number of
Shares purchased under the Option(s), and may place appropriate legends on the
certificates representing such Shares.
 
-8-
 

--------------------------------------------------------------------------------

 

     6.7 Transferability.
 

     (a)      To Immediate Family and Related Entities. Unless an Agreement
provides otherwise, a Participant may transfer an Option granted hereunder,
including, but not limited to, transfers to members of his or her Immediate
Family (as defined below), to one or more trusts for the benefit of such
Immediate Family members, to one or more partnerships where such Immediate
Family members are the only partners, or to one or more limited liability
companies (or similar entities) where such Immediate Family Members are the only
members or beneficial owners of the entity, if (i) the Participant does not
receive any consideration in any form whatsoever for such transfer, (ii) such
transfer is permitted under applicable tax laws, and (iii) if the Participant is
an Insider, such transfer is permitted under Rule 16b-3 of the Exchange Act as
in effect from time to time. For purposes hereof, “Immediate Family” shall mean
the Participant and the Participant’s spouse, children and grandchildren.      
(b)   Transfers Incident to Divorce. A Participant may transfer a Nonqualified
Stock Option granted hereunder to a former spouse incident to such Participant’s
divorce from the former spouse.       (c)   Conditions. Any Option transferred
pursuant to this Section 6.7 shall continue to be subject to the same terms and
conditions in the hands of the transferee as were applicable to such Option
immediately prior to the transfer thereof. Any reference in any such Agreement
to the employment by or performance of services for the Company by the
Participant shall continue to refer to the employment of, or performance by, the
transferring Participant. Any Option that is granted pursuant to any Agreement
that did not initially expressly allow the transfer of said Option and that has
not been amended to expressly permit such transfer, shall not be transferable by
the Participant other than by will or by the laws of descent and distribution
and such Option thus shall be exercisable in the Participant’s lifetime only by
the Participant.

 
     6.8 Shareholder Rights. No Participant shall have any rights as a
Shareholder with respect to Shares subject to his Option until the issuance of
such Shares to the Participant pursuant to the exercise of such Option.
 
ARTICLE 7. STOCK APPRECIATION RIGHTS
 
     7.1 Grants of SARs. The Committee shall designate Participants to whom SARs
are granted, and will specify the number of Shares of Common Stock subject to
each grant. An SAR may be granted with or without a related Option. All SARs
granted under this Plan shall be subject to an Agreement in accordance with the
terms of this Plan. A payment to the Participant upon the exercise of an SAR may
not be more than the difference between the Fair Market Value of the Shares with
respect to the SAR on the date of grant and the Fair Market Value of the Shares
with respect to the SAR on the date of exercise of the SAR. The maximum number
of Shares subject to SARs which can be granted under the Plan during any
calendar year to any individual is 250,000 Shares; provided, however, that to
the extent that the maximum number of Shares is not granted to a Participant in
a calendar year, such amount may be carried over into subsequent years.
 
-9-
 

--------------------------------------------------------------------------------

 

     7.2 Duration of SARs. The duration of an SAR shall be set forth in the
Agreement as determined by the Committee; provided, however, that no SAR shall
be exercisable later than the tenth (10th) anniversary date of its grant. An SAR
that is granted as a Corresponding SAR shall have the same duration as the
Option to which it relates. Unless an Agreement provides otherwise, an SAR shall
terminate due to the Participant’s termination of employment at the same time as
the date specified in Article 6 with respect to Options, regardless of whether
the SAR was granted in connection with the grant of an Option.
 
     7.3 Exercise of SAR.
 

     (a)      General. An SAR may be exercised in whole at any time or in part
from time to time and at such times and in compliance with such requirements as
the Committee shall determine as set forth in the Agreement (subject to the
provisions of Section 7.3(b) herein); provided, however, that a Corresponding
SAR that is related to an Incentive Stock Option may be exercised only to the
extent that the related Option is exercisable and only when the Fair Market
Value of the Shares exceeds the Option Price of the related ISO. An SAR granted
under this Plan may be exercised with respect to any number of whole Shares less
than the full number of Shares for which the SAR could be exercised. A partial
exercise of an SAR shall not affect the right to exercise the SAR from time to
time in accordance with this Plan and the applicable Agreement with respect to
the remaining Shares subject to the SAR. The exercise of either an Option or
Corresponding SAR shall result in the termination of the other to the extent of
the number of Shares with respect to which the Option or its Corresponding SAR
is exercised.       (b)   Vesting Restrictions. Notwithstanding the provisions
of Section 7.3(a), SARs granted to an Employee under the Plan shall be subject
to a minimum vesting period of three years (which may include installment
vesting within such three-year period) or one year if the vesting is based on
performance criteria other than continued service; provided, however, that (i)
the Committee may provide for acceleration of vesting of all or a portion of an
SAR in the event of a Participant’s death, Disability, or Retirement, or upon
the occurrence of a Change in Control of the Company; and (ii) the Committee may
provide for the grant of an SAR without a minimum vesting period or may
accelerate the vesting of all or a portion of an SAR for any reason, but only
with respect to Awards for no more than an aggregate of ten percent (10%) of the
total number of Shares authorized for issuance under the Plan pursuant to
Section 4.1 herein (and including in the calculation of whether such ten percent
(10%) threshold has been met any Awards granted to Employees without minimum
vesting periods pursuant to subpart (iii) of Section 6.5(b) or subpart (iii) of
Section 8.2(b) herein), upon such terms and conditions as the Committee shall
determine, including, but not limited to, SARs that are substituted for other
equity awards in connection with mergers, consolidations or other similar
transactions, SARs that are granted as an inducement to be employed by the
Company, a Subsidiary or an affiliate or to replace forfeited awards from a
former employer, or SARs that are granted in exchange for foregone cash
compensation.

 
-10-
 

--------------------------------------------------------------------------------

 

     7.4 Determination of Payment of Cash and/or Common Stock Upon Exercise of
SAR. At the Committee’s discretion, the amount payable as a result of the
exercise of an SAR may be settled in cash, Common Stock, or a combination of
cash and Common Stock. A fractional Share shall not be deliverable upon the
exercise of an SAR, but a cash payment shall be made in lieu thereof.
 
     7.5 Nontransferability. Each SAR granted under the Plan shall be
nontransferable except by will or by the laws of descent and distribution.
During the lifetime of the Participant to whom the SAR is granted, the SAR may
be exercised only by the Participant. No right or interest of a Participant in
any SAR shall be liable for, or subject to any lien, obligation or liability of
such Participant. A Corresponding SAR shall be subject to the same restrictions
on transfer as the Option to which it relates. Notwithstanding the foregoing, if
the Agreement so provides, a Participant may transfer an SAR (other than a
Corresponding SAR that relates to an Incentive Stock Option) under the same
rules and conditions as are set forth in Section 6.7.
 
     7.6 Shareholder Rights. No Participant shall have any rights as a
Shareholder with respect to Shares subject to an SAR until the issuance of
Shares (if any) to the Participant pursuant to the exercise of such SAR.
 
ARTICLE 8. RESTRICTED STOCK; STOCK AWARDS
 
     8.1 Grants. The Committee may from time to time in its discretion grant
Restricted Stock and Stock Awards to Participants and may determine the number
of Shares of Restricted Stock or Stock Awards to be granted. The Committee shall
determine the terms and conditions of, and the amount of payment, if any, to be
made by the Participant for such Shares or Restricted Stock. A grant of
Restricted Stock may, in addition to other conditions, require the Participant
to pay for such Shares of Restricted Stock, but the Committee may establish a
price below Fair Market Value at which the Participant can purchase the Shares
of Restricted Stock. Each grant of Restricted Stock shall be evidenced by an
Agreement containing terms and conditions not inconsistent with the Plan as the
Committee shall determine to be appropriate in its sole discretion. Subject to
adjustments under the principles set forth in Section 4.4 above, the maximum
number of Shares of Restricted Stock which can be granted under the Plan during
any calendar year to any individual, if such grant is intended to comply with
Code Section 162(m), is 300,000 Shares.
 
     8.2 Restricted Period; Lapse of Restrictions.
 

     (a)      General. At the time a grant of Restricted Stock is made, the
Committee shall establish a period or periods of time (the “Restricted Period”)
applicable to such grant (subject to the provisions of Section 8.2(b) herein).
Subject to the other provisions of this Article 8, at the end of the Restricted
Period all restrictions shall lapse and the Restricted Stock shall vest in the
Participant.       (b)   Vesting Restrictions. Notwithstanding the provisions of
Section 8.2(a), Restricted Stock granted to an Employee under the Plan shall be
subject to a minimum vesting period of three years (which may include
installment vesting within such three-year period) or one year if the vesting is
based on performance criteria other than continued service; provided, however,
that (i) the Committee may provide for acceleration of vesting of all or a
portion of a Restricted Stock award in the event of a Participant’s death,
Disability, or Retirement, or upon the occurrence of a Change in Control of the
Company; and (ii) the Committee may provide for the grant of Restricted Stock
without a minimum vesting period or may accelerate the vesting of all or a
portion of a Restricted Stock award for any reason, but only with respect to
Awards for no more than an aggregate of ten percent (10%) of the total number of
Shares authorized for issuance under the Plan pursuant to Section 4.1 herein
(and including in the calculation of whether such ten percent (10%) threshold
has been met any Awards granted to Employees without minimum vesting periods
pursuant to subpart (iii) of Section 6.5(b) or subpart (iii) of Section 7.3(b)
herein), upon such terms and conditions as the Committee shall determine,
including, but not limited to, Restricted Stock that is substituted for other
equity awards in connection with mergers, consolidations or other similar
transactions, Restricted Stock that is granted as an inducement to be employed
by the Company, a Subsidiary or an affiliate or to replace forfeited awards from
a former employer, or Restricted Stock that is granted in exchange for foregone
cash compensation.

 
-11-
 

--------------------------------------------------------------------------------

 

     8.3 Rights of Holder; Limitations Thereon. Upon a grant of Restricted
Stock, a stock certificate (or certificates) representing the number of Shares
of Restricted Stock granted to the Participant may be registered in the
Participant’s name and held in custody by the Company or a bank selected by the
Committee for the Participant’s account. Following such registration, the
Participant shall have the rights and privileges of a Shareholder as to such
Restricted Stock, including the right to receive dividends, if and when declared
by the Board of Directors, and to vote such Restricted Stock, except that the
right to receive cash dividends shall be the right to receive such dividends
either in cash currently or by payment in Restricted Stock, as the Committee
shall determine, and except further that, the following restrictions shall
apply:
 

     (a)      The Participant shall not be entitled to delivery of a certificate
until the expiration or termination of the Restricted Period for the Shares
represented by such certificate and the satisfaction of any and all other
conditions prescribed by the Committee;       (b)   None of the Shares of
Restricted Stock may be sold, transferred, assigned, pledged, or otherwise
encumbered or disposed of during the Restricted Period and until the
satisfaction of any and all other conditions prescribed by the Committee; and  
    (c)   In the event of the forfeiture of any Shares of Restricted Stock, such
forfeited Shares shall be transferred to the Company without further action by
the Participant and shall, in accordance with Section 4.1, again be available
for grant under the Plan. If the Participant paid any amount for the Shares of
Restricted Stock that are forfeited, the Company shall pay the Participant the
lesser of the Fair Market Value of the Shares on the date they are forfeited or
the amount paid by the Participant.

 
     With respect to any Shares received as a result of adjustments under
Section 4.4 hereof and any Shares received with respect to cash dividends
declared on Restricted Stock, the Participant shall have the same rights and
privileges, and be subject to the same restrictions, as are set forth in this
Article 8.
 
     8.4 Delivery of Unrestricted Shares. Upon the expiration or termination of
the Restricted Period for any Shares of Restricted Stock and the satisfaction of
any and all other conditions prescribed by the Committee, the restrictions
applicable to such Shares of Restricted Stock shall lapse and a stock
certificate for the number of Shares of Restricted Stock with respect to which
the restrictions have lapsed shall be delivered, free of all such restrictions
except any that may be imposed by law, a Shareholders’ agreement or any other
agreement, to the holder of the Restricted Stock. The Company shall not be
required to deliver any fractional Share but will pay, in lieu thereof, the Fair
Market Value (determined as of the date the restrictions lapse) of such
fractional Share to the holder thereof. Concurrently with the delivery of a
certificate for Restricted Stock, the holder shall be required to pay an amount
necessary to satisfy any applicable federal, state and local tax requirements as
set out in Article 15 below. Notwithstanding the foregoing, if a Participant is
deemed on the date of his or her ‘separation from service’ (within the meaning
of Treas. Reg. Section 1.409A-1(h)) with the Corporation to be a ‘specified
employee’ (within the meaning of Treas. Reg. Section 1.409-1(i)), then with
regard to any payment that is considered deferred compensation under Code
Section 409A payable on account of a ‘separation from service’ that is required
to be delayed pursuant to Code Section 409(a)(2)(b) (after taking into account
any applicable exceptions to such requirement), such payment shall be made on
the date that is the earlier of (i) the expiration of the six (6)-month period
measured from the date of the Participant’s ‘separation from service;’ or (ii)
the date of the Participant’s death (the ‘Delay Period’). Upon the expiration of
the Delay Period, all payments delayed pursuant to this Section 8.4 shall be
paid to Participant in a lump sum. The foregoing restriction shall apply with
respect to other Awards granted to “specified employees” if and to the extent
required by Code Section 409A.
 
-12-
 

--------------------------------------------------------------------------------

 

     8.5 Nonassignability of Restricted Stock. Unless the Committee provides
otherwise in the Agreement, no grant of, nor any right or interest of a
Participant in or to, any Restricted Stock, or in any instrument evidencing any
grant of Restricted Stock under the Plan, may be assigned, encumbered or
transferred except, in the event of the death of a Participant, by will or the
laws of descent and distribution.
 
     8.6 Payment of Stock Awards. Upon the grant of a Stock Award, Shares shall
be issued to the Participant not later than March 15 of the year following the
year in which the Stock Award is granted (or shall otherwise be issued in a
manner intended to be exempt from, or compliant with, Code Section 409A if and
to the extent applicable).
 
ARTICLE 9. PERFORMANCE UNIT AWARDS
 
     9.1 Award. The Committee may designate Participants to whom Performance
Unit Awards will be granted from time to time for no consideration and specify
the number of Shares of Common Stock covered by the Award. Subject to adjustment
under the principles set forth in Section 4.4 above, the maximum number of
Shares subject for Performance Units which can be granted under the Plan during
any calendar year to any individual is 300,000 Shares (or the fair market value
thereof). The Committee shall set forth all of the material terms of any
Performance Unit Award in a written document that satisfies the requirements of
Code Section 409A, or that evidences that such Performance Unit Award does not
provide for deferred compensation subject to Code Section 409A.
 
     9.2 Earning the Award. A Performance Unit Award, or portion thereof, will
be earned, and the Participant will be entitled to receive Common Stock, a cash
payment or a combination thereof, only upon the achievement by the Participant,
the Company, or a Parent or Subsidiary of such performance objectives as the
Committee, in its discretion, shall prescribe on the date of grant.
 
     The Committee may in determining whether performance targets have been met
adjust the Company’s financial results to exclude the effect of unusual charges
or income items or other events, including acquisitions or dispositions of
businesses or assets, restructurings, reductions in force, currency fluctuations
or changes in accounting, which are distortive of financial results (either on a
segment or consolidated basis). In addition, the Committee will adjust its
calculations to exclude the effect on financial results of changes in the Code
or other tax laws, or the regulations relating thereto.
 
-13-
 

--------------------------------------------------------------------------------

 

     9.3 Payment. In the discretion of the Committee, the amount payable when a
Performance Unit Award is earned may be settled in cash, by the grant of Common
Stock or a combination of cash and Common Stock. The aggregate Fair Market Value
of the Common Stock received by the Participant pursuant to a Performance Unit
Award, together with any cash paid to the Participant, shall be equal to the
aggregate Fair Market Value, on the date the Performance Units are earned, of
the number of Shares of Common Stock equal to each Performance Unit earned. A
fractional Share will not be deliverable when a Performance Unit Award is
earned, but a cash payment will be made in lieu thereof.
 
     9.4 Shareholder Rights. No Participant shall have, as a result of receiving
a Performance Unit Award, any rights as a Shareholder until and to the extent
that the Performance Units are earned and Common Stock is transferred to such
Participant. If the Agreement so provides, a Participant may receive a cash
payment equal to the dividends that would have been payable with respect to the
number of Shares of Common Stock covered by the Award between (a) the date that
the Performance Units are awarded and (b) the date that a transfer of Common
Stock to the Participant, cash settlement, or combination thereof is made
pursuant to the Performance Unit Award; provided, however, that such dividends
shall only be paid if and to the extent that the Performance Unit Award is
earned. A Participant may not sell, transfer, pledge, exchange, hypothecate, or
otherwise dispose of a Performance Unit Award or the right to receive Common
Stock thereunder other than by will or the laws of descent and distribution.
After a Performance Unit Award is earned and paid in Common Stock, a Participant
will have all the rights of a Shareholder with respect to the Common Stock so
awarded; provided that the restrictions of any Shareholders’ agreement or other
agreement shall, if applicable, continue to apply.
 
ARTICLE 10. BENEFICIARY DESIGNATION
 
     To the extent applicable, each Participant under the Plan may, from time to
time, name any beneficiary or beneficiaries (who may be named contingently or
successively) to whom any benefit under the Plan is to be paid in case of his or
her death before he or she receives any or all of such benefit. Each such
designation shall revoke all prior designations by the same Participant, shall
be in a form prescribed by the Company and shall be effective only when filed by
the Participant, in writing, with the Company during the Participant’s lifetime.
In the absence of any such designation, benefits remaining unpaid at the
Participant’s death shall be paid to the Participant’s estate. If required, the
spouse of a married Participant domiciled in a community property jurisdiction
shall join in any designation of a beneficiary or beneficiaries other than the
spouse.
 
ARTICLE 11. DEFERRALS
 
     The Committee may (subject to any considerations under Code Section 409A)
permit a Participant to defer to another plan or program such Participant’s
receipt of Shares or cash that would otherwise be due to such Participant by
virtue of any Award. If any such deferral election is required or permitted, the
Committee shall, in its sole discretion, establish rules and procedures for such
payment deferrals.
 
ARTICLE 12. RIGHTS OF PARTICIPANTS
 
     12.1 Employment. Nothing in the Plan shall interfere with or limit in any
way the right of the Company or a Parent, Subsidiary, or affiliate of the
Company to terminate any Participant’s employment by, or performance of services
for, the Company or any Parent, Subsidiary, or affiliate of the Company at any
time, nor confer upon any Participant any right to continue in the employ or
service of the Company or a Parent, Subsidiary, or affiliate of the Company. For
purposes of the Plan, transfer of employment of a Participant between the
Company and any one of its affiliates (or between affiliates) shall not be
deemed a termination of employment.
 
-14-
 

--------------------------------------------------------------------------------

 

     12.2 Participation. No Employee shall have the right to be selected to
receive an Award under this Plan, or, having been so selected, to be selected to
receive a future Award.
 
ARTICLE 13. CHANGE IN CONTROL
 
     13.1 Definition. For purposes of the Plan, unless an Agreement provides
otherwise, a “Change in Control” means any of the following events:
 

     (a)      The acquisition (other than from the Company) by any Person of
Beneficial Ownership of fifty percent (50%) or more of the combined voting power
of the Company’s then outstanding voting securities within a twelve (12)-month
period; provided, however, that for purposes of this Section 13.1, Person shall
not include any person who on the date hereof owns 25% or more of the Company’s
outstanding securities, and a Change in Control shall not be deemed to occur
solely because fifty percent (50%) or more of the combined voting power of the
Company’s then outstanding securities is acquired by (i) a trustee or other
fiduciary holding securities under one or more employee benefit plans maintained
by the Company or any of its subsidiaries, or (ii) any corporation, which,
immediately prior to such acquisition, is owned directly or indirectly by the
Shareholders of the Company in the same proportion as their ownership of stock
in the Company immediately prior to such acquisition.       (b)   Approval by
Shareholders of the Company of (1) a merger or consolidation involving the
Company if the Shareholders of the Company, immediately before such merger or
consolidation do not, as a result of such merger or consolidation, own, directly
or indirectly, more than fifty percent (50%) of the combined voting power of the
then outstanding voting securities of the corporation resulting from such merger
or consolidation in substantially the same proportion as their ownership of the
combined voting power of the voting securities of the Company outstanding
immediately before such merger or consolidation, or (2) a complete liquidation
or dissolution of the Company, or (3) an agreement for the sale or other
disposition of all or substantially all of the assets of the Company.       (c)
  A change in the composition of the Board such that the individuals who, as of
the first date of such period, constitute the Board (such Board shall be
hereinafter referred to as the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board; provided, however, for purposes of
this Section 13.1 that any individual who becomes a member of the Board during
such twelve (12)- month whose election, or nomination for election by the
Company’s Shareholders, was approved by a vote of at least a majority of those
individuals who are members of the Board and who were also members of the
Incumbent Board (or deemed to be such pursuant to this proviso) shall be
considered as though such individual were a member of the Incumbent Board; but,
provided, further, that any such individual whose initial assumption of office
occurs as a result of either an actual or threatened election contest (as such
terms are used in Rule 14a-11 of Regulation 14A promulgated under the Exchange
Act, including any successor to such Rule), or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board, shall not be so considered as a member of the Incumbent Board.

 
-15-
 

--------------------------------------------------------------------------------

 

ARTICLE 14. AMENDMENT, MODIFICATION AND TERMINATION
 
     14.1 Amendment, Modification and Termination. The Board may, at any time
and from time to time, alter, amend, suspend or terminate the Plan in whole or
in part; provided, that, unless approved by the holders of a majority of the
total number of Shares of the Company represented and voted at a meeting at
which a quorum is present, no amendment shall be made to the Plan if such
amendment would (a) materially modify the eligibility requirements provided in
Article 5; (b) increase the total number of Shares which may be granted under
the Plan (except as provided in Section 4.4); (c) extend the term of the Plan;
(d) modify the Shareholder approval requirements of Section 3.5; or (e) amend
the Plan in any other manner which the Board, in its discretion, determines
should become effective only if approved by the Shareholders even if such
Shareholder approval is not expressly required by the Plan or by law.
 
     14.2 Awards Previously Granted. No termination, amendment or modification
of the Plan shall adversely affect in any material way any Award previously
granted under the Plan, without the written consent of the Participant holding
such Award. Subject to the terms of Section 3.5, the Committee shall, with the
written consent of the Participant holding such Award, have the authority to
cancel Awards outstanding and grant replacement Awards therefor.
 
     14.3 Compliance With Code Section 162(m). At all times when the Committee
determines that compliance with Code Section 162(m) is required or desired, all
Awards granted under this Plan to Covered Employees shall comply with the
requirements of Code Section 162(m). In addition, in the event that changes are
made to Code Section 162(m) to permit greater flexibility with respect to any
Award or Awards under the Plan, the Committee may, subject to this Article 14,
make any adjustments it deems appropriate.
 
     The vesting of any Restricted Stock Award granted pursuant to Section 8
that is intended to comply with Code Section 162(m) may, and the payment of any
Performance Unit granted pursuant to Section 9 above that is intended to comply
with Code Section 162(m) above shall, be made only upon certification by the
Committee of the attainment, over a performance period established by the
Committee, of any one or more quantifiable performance targets, which have been
established by the Committee. Such targets may be either absolute or relative
and shall be based on earnings, earnings per share, earnings before interest,
taxes and depreciation and amortization, growth in earnings per share,
achievement of annual operating profit plans, operating profit margin, return on
equity performance, total shareholder return, stock price, system-wide sales,
customer satisfaction, store income as a percentage of sales, comparable store
sales growth, number of new store operating weeks, achievement of new store
sales standards, EBITDA, return on assets, general administrative expenses as a
percentage of revenue, or aging of accounts receivable. The specific performance
targets for each participating executive officer shall be established in writing
by the Committee within 90 days after the commencement of the fiscal year (or
within such other time period as may be required by Code Section 162(m)) to
which the performance target relates. The performance target shall be
established in such a manner that a third party having knowledge of the relevant
facts could determine whether the performance goal has been met.
 
ARTICLE 15. WITHHOLDING
 
     15.1 Tax Withholding. The Company shall have the power and the right to
deduct or withhold, or require a Participant to remit to the Company, an amount
sufficient to satisfy federal, state and local taxes (including the
Participant’s FICA obligation) required by law to be withheld with respect to
any taxable event arising in connection with an Award under this Plan.
 
-16-
 

--------------------------------------------------------------------------------

 

     15.2 Share Withholding. With respect to withholding required upon the
exercise of Options, or upon any other taxable event arising as a result of
Awards granted hereunder which are to be paid in the form of Shares,
Participants may elect, subject to the approval of the Committee, to satisfy the
withholding requirement, in whole or in part, by having the Company withhold
Shares having a Fair Market Value on the date the tax is to be determined equal
to the minimum statutory total tax which could be imposed on the transaction. In
addition, Participants may elect, subject to the approval of the Committee, to
satisfy tax withholding requirements by tendering Common Stock to the Company.
All elections shall be irrevocable, made in writing, signed by the Participant,
and elections by Insiders shall additionally comply with all legal requirements
applicable to Share transactions by such Participants.
 
ARTICLE 16. INDEMNIFICATION
 
     Each person who is or shall have been a member of the Committee, or the
Board, shall be indemnified and held harmless by the Company against and from
any loss, cost, liability or expense that may be imposed upon or reasonably
incurred by him or her in connection with or resulting from any claim, action,
suit or proceeding to which he or she may be a party or in which he or she may
be involved by reason of any action taken or failure to act under the Plan and
against and from any and all amounts paid by him or her in settlement thereof,
with the Company’s approval, or paid by him or her in satisfaction of any
judgment in any such action, suit or proceeding against him or her, provided he
or she shall give the Company an opportunity, at its own expense, to handle and
defend the same before he or she undertakes to handle and defend it on his or
her own behalf. The foregoing right of indemnification shall be in addition to
any other rights of indemnification to which such persons may be entitled under
the Company’s Articles of Incorporation or Bylaws, as a matter of law, or
otherwise, or any power that the Company may have to indemnify them or hold them
harmless.
 
ARTICLE 17. SUCCESSORS
 
     All obligations of the Company under the Plan, with respect to Awards
granted hereunder, shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation or otherwise, of all or substantially all of the business
and/or assets of the Company.
 
ARTICLE 18. LEGAL CONSTRUCTION
 
     18.1 Gender and Number. Except where otherwise indicated by the context,
any masculine term used herein shall also include the feminine; the plural shall
include the singular and the singular shall include the plural.
 
     18.2 Severability. If any provision of the Plan shall be held illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.
 
     18.3 Requirements of Law. The granting of Awards and the issuance of Shares
under the Plan shall be subject to all applicable laws, rules and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.
 
     18.4 Regulatory Approvals and Listing. The Company shall not be required to
issue any certificate or certificates for Shares under the Plan prior to (i)
obtaining any approval from any governmental agency which the Company shall, in
its discretion, determine to be necessary or advisable, (ii) the admission of
such Shares to listing on any national securities exchange or Nasdaq on which
the Company’s Shares may be listed, and (iii) the completion of any registration
or other qualification of such Shares under any state or federal law or ruling
or regulation of any governmental body which the Company shall, in its sole
discretion, determine to be necessary or advisable.
 
-17-
 

--------------------------------------------------------------------------------

 

     To the extent applicable, if required by the then-current Section 16 of the
Exchange Act, any “derivative security” or “equity security” offered pursuant to
the Plan to any Insider may not be sold or transferred for at least six (6)
months after the date of grant of such Award. The terms “equity security” and
“derivative security” shall have the meanings ascribed to them in the
then-current Rule 16a-1 under the Exchange Act.
 
     18.5 Securities Law Compliance. To the extent applicable, with respect to
Insiders, transactions under this Plan are intended to comply with all
applicable conditions of Rule 16b-3 or its successors under the Exchange Act. To
the extent any provision of the Plan or action by the Committee fails to so
comply, it shall be deemed null and void, to the extent permitted by law and
deemed advisable by the Committee.
 
     18.6 Governing Law. To the extent not preempted by Federal law, the Plan,
and all agreements hereunder, shall be construed in accordance with and governed
by the laws of the State of North Carolina.
 
     18.7 Code Section 409A. It is intended that the Plan and Awards issued
hereunder will comply with Code Section 409A (and any regulations and guidelines
issued thereunder) to the extent the Awards are subject thereto, and the Plan
and such Awards shall be interpreted on a basis consistent with such intent. The
Plan and any Award Agreements issued thereunder may be amended in any respect
deemed by the Board or the Committee to be necessary in order to preserve
compliance with Code Section 409A.
 
-18-
 

--------------------------------------------------------------------------------